Citation Nr: 1545466	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a heart valve disability, status-post prosthetic aortic valve replacement. 


REPRESENTATION

Appellant (the Veteran) is represented by: AmVets


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from August 2007 to May 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the RO in Phoenix, Arizona.

In June 2015, the Veteran presented testimony at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the June 2015 Board hearing, the Veteran testified that he had attended a medical appointment on March 11, 2015, at which time an electrocardiogram and transesophageal echocardiographic evaluation (TEE) were conducted.  However, at the time of the hearing, the results of these procedures were not of record.  Although the Veteran agreed that he would obtain a copy of these records and submit them with a waiver of his right to initial consideration by the Agency of Original Jurisdiction, since, then, no additional evidence has been received from the Veteran, and the results of these procedures are still not of record.  

As the pertinent rating criteria (38 C.F.R. § 4.104, Diagnostic Code 7016) specifically refer to electrocardiogram and echocardiogram findings in determining entitlement to ratings in excess of 10 percent, the Board finds that these reports are necessary to evaluate the claim.  As they were apparently generated by a VA facility, they are in the constructive possession of VA.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an additional opportunity to identify outstanding VA or private medical records that may be pertinent to the appeal.  Take appropriate steps to obtain any records he may identify.  Specifically obtain the results of the March 11, 2015 VA cardiac evaluation and testing, to include electrocardiogram and TEE testing, are obtained and associated with the claims file.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on this claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

